Citation Nr: 1219485	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  12-06 566	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty in the military from August 1952 to January 1957.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran since has died in April 2012, during the pendency of this appeal.  The Board, therefore, is dismissing this appeal.  Certain individuals, however, are eligible to be substituted as the Veteran for purposes of processing claims to completion.  A claim for substitution will also be construed as a claim for accrued benefits, meaning for any benefits due and unpaid.  In May 2012, the Veteran's widow submitted a statement requesting substitution as the claimant.  But the Board does not have jurisdiction to make determinations regarding this matter in the first instance.  Rather, this determination must be made by the agency of original jurisdiction (AOJ), which in this instance is the RO.

Accordingly, a claim for substitution and/or accrued benefits by the Veteran's widow has been raised by the record.  As the claim has not been initially adjudicated by the RO in this context, however, the Board has no jurisdiction over it, so it is referred to the RO for appropriate action.

In the meantime, the Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

In May 2012, after the case was certified to the Board on appeal, VA received notification that the Veteran had died in April 2012.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO certified his claims to the Board in April 2012.  Unfortunately, the Veteran died in April 2012 during the pendency of the appeal.  In May 2012, VA received notification from his widow that he had died.  As such, the claims were under the Board's jurisdiction at the time of his death.  However, as a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).  

As already alluded to, the Veteran's widow, in essence, filed an application for substitution and/or accrued benefits, which, the Board is referring to the RO for appropriate action.


ORDER

The appeal is dismissed.



		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


